        CASE 0:18-cv-03191-JNE-BRT Doc. 174 Filed 12/04/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA


SAMANTHA SOHMER, Individually and
on Behalf of All Others Similarly Situated,

                       Plaintiff,

vs.
                                                 Case No. 18-cv-03191 (JNE/BRT)
UNITEDHEALTH GROUP INC.,
UNITED HEALTHCARE SERVICES,
INC., UNITED HEALTHCARE
INSURANCE COMPANY, OPTUM, INC.,
and OPTUMRX, INC.,

                       Defendants.



             PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       Plaintiff Samantha Sohmer respectfully moves this Court for an order certifying the

following class (the “Class”):

       All members of group health plans administered by United HealthCare
       Services, Inc. and/or United HealthCare Insurance Company (together,
       “United”):

              1. included on United’s “list of plans with lesser-of-three logic
              language in the SPD for outpatient prescription drug purchases
              at retail Network Pharmacies that Defendants currently
              understand to have been adjudicated pursuant to lesser-of-two
              logic” (“L2 Adjudication List”);

              2. with a document effective date in the L2 Adjudication List
              between February 1, 2013 and December 31, 2016;

              3. that are designated in Defendants’ prescription drug transaction
              data as being governed by ERISA; and
        CASE 0:18-cv-03191-JNE-BRT Doc. 174 Filed 12/04/20 Page 2 of 4




                 4. for which United or its pharmacy benefit managers recouped
                 member payments in excess of the Pharmacy Rate, as shown
                 by the “CLAWBACK_INDICATOR” field in the prescription
                 drug transaction data.

       For the reasons explained in the accompanying Memorandum of Law in Support of

Plaintiff’s Motion for Class Certification (the “Memorandum”), and in light of the exhibits

submitted with the Declaration of Mathew Jasinski in connection with the Memorandum,

this proposed Class meets the requirements of Fed. R. Civ. P. 23(a) and Fed. R. Civ. P.

23(b)(1), (b)(2), and (b)(3).

       Plaintiff also moves the Court for an order appointing as counsel to the Class:

Mathew Jasinski (Motley Rice); Robert Izard (Izard Kindall & Raabe); Joseph Guglielmo

(Scott+Scott); and Ron Kilgard (Keller Rohrback). As explained in the Memorandum,

these lawyers and their firms have worked together for many years on this litigation, are

deeply experienced in ERISA litigation like this, and meet all the requirements of Fed. R.

Civ. P. 23(g).




                                              2
      CASE 0:18-cv-03191-JNE-BRT Doc. 174 Filed 12/04/20 Page 3 of 4




      DATED:        December 4, 2020


/s/ Amanda M. Williams
Daniel E. Gustafson #202241             Ron Kilgard (Pro Hac Vice)
Amanda M. Williams #341691              Christopher Graver (Pro Hac Vice)
David A. Goodwin #386715                KELLER ROHRBACK, LLP
GUSTAFSON GLUEK, PLLC                   3101 North Central Avenue, Suite 1400
Canadian Pacific Plaza                  Phoenix, AZ 85012
120 South 6th Street, Suite 2600        Telephone: (602) 248-0088
Minneapolis, MN 55402                   Facsimile: (602) 248-2822
Telephone: (612) 333-8844               rkilgard@kellerrohrback.com
Facsimile: (612) 339-6622               cgraver@kellerrohrback.com
dgustafson@gustafsongluek.com
awilliams@gustafsongluek.com            Derek W. Loeser
dgoodwin@gustafsongluek.com             Gretchen S. Obrist (Pro Hac Vice)
                                        Matthew Gerend (Pro Hac Vice)
Robert A. Izard (Pro Hac Vice)          KELLER ROHRBACK, LLP
Craig A. Raabe (Pro Hac Vice)           1201 Third Avenue, Suite 3200
Seth R. Klein (Pro Hac Vice)            Seattle, WA 98101-3052
Christopher M. Barrett (Pro Hac Vice)   Telephone: (206) 623-1900
IZARD, KINDALL & RAABE, LLP             Facsimile: (206) 623-3384
29 South Main Street, Suite 305         dloeser@kellerrohrback.com
West Hartford, CT 06107                 gobrist@kellerrohrback.com
Telephone: (860) 493-6292               mgerend@kellerrohrback.com
Facsimile: (860) 493-6290
rizard@ikrlaw.com                       Attorneys for Plaintiff Samantha Sohmer
craabe@ikrlaw.com
cbarrett@ikrlaw.com

William H. Narwold (Pro Hac Vice)
Mathew P. Jasinski (Pro Hac Vice)
MOTLEY RICE, LLC
One Corporate Center
20 Church Street, 17th Floor
Hartford, CT 06103
Telephone: (860) 882-1681
Facsimile: (860) 882-1682
bnarwold@motleyrice.com
mjasinski@motleyrice.com


Erin Green Comite (Pro Hac Vice)


                                        3
      CASE 0:18-cv-03191-JNE-BRT Doc. 174 Filed 12/04/20 Page 4 of 4




SCOTT+SCOTT, LLP
156 South Main Street
P.O. Box 192
Colchester, CT 06415
Telephone: (860) 537-5537
Facsimile: (860) 537-4432
ecomite@scott-scott.com

Joseph P. Guglielmo (Pro Hac Vice)
Carey Alexander (Pro Hac Vice)
SCOTT+SCOTT, LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: (212) 223-6444
Facsimile: (212) 223-6334
jguglielmo@scott-scott.com
calexander@scott-scott.com

Ronen Sarraf
Joseph Gentile
SARRAF GENTILE, LLP
14 Bond Street, Suite 212
Great Neck, NY 11021
Telephone: (516) 699-8890
Facsimile: (516) 699-8968
ronen@sarrafgentile.com
joseph@sarrafgentile.com
 rin Green Comite (Pro Hac Vice)
Brian C. Gudmundson (#336695)
ZIMMERMAN REED, LLP
1100 IDS Center
80 South 8th Street
Minneapolis, MN 55402
Telephone: (612) 341-0400
Facsimile: (612) 341-0844
brian.gudmundson@zimmreed.comain
Street




                                     4
